The present application is being examined under the pre-AIA  first to invent provisions

DETAILED ACTION
Claims 1-23 are pending in Claim set filed 10-14-2019.
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Herein, claims 1-11 are for examination.

Maintained Rejection (reformulated)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The following rejection has been reformulated in view of amendments to claims.
Claims 1-11 are directed to at least one aliphatic aldehyde component, wherein the at least one aliphatic aldehyde component has a minimum inhibition concentration of at least about 0.9 mg/L against bacterial growth; and allyl isothiocyanate, wherein the at least one aliphatic aldehyde component and allyl isothiocyanate have a fractional inhibition concentration of about equal to or less than 0.5. The scope of the claim is broad enough to read on one or more aldehydes and since the claim states ‘comprising’ language which is open language, allowing for the incorporation of unclaimed/ undisclosed subject matter, the remainder of the composition can be composed of any substance or substances, so long as the composition is antimicrobial and so long as the composition is ‘active in a vapor phase’.
Claims 1-11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Step 1: Is the claim to a process, machine, manufacture or composition of matter? In this situation, claims 1-11 are directed to compositions of matter.
	Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? As noted on page 74622 of the Register, “Laws of nature and natural phenomena, as identified by the courts, include naturally occurring principles/substances and substances that do not have markedly different characteristics compared to what occurs in nature.” As noted on page 74623 of the Register: “To determine whether a claim that includes a nature-based product limitation recites a “product of nature” exception, use 6-C13 aldehyde can be unsaturated. Therefore, trans-2-hexenal (i.e., C6 unsaturated aldehyde) and (E)-2-nonenal (C9 unsaturated aldehyde) (trans-2-hexenal and (E)-2-nonenal (i.e., trans-2-nonenal) are recited in Instant Claim 10) are within the scope of the claimed at least one aliphatic aldehyde. Water is also found virtually everywhere in nature. Claims 1-11 are drawn to a volatile 
Step 2B: NO. Claims 1-11 do not require any additional components beyond trans-2-hexenal and/or (E)-2-nonenal with allyl isothiocyanate and water. Note also that mixing antimicrobials in water was routine in the art. Supposing for arguments sake that the carrier must be something other than water, Applicants admit at paragraphs 25-26 that fillers, buffers, preservatives, and additives for combination with their 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. When there is no naturally occurring counterpart to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. In the case of a nature-based combination, the closest counterpart may be the individual nature-based components that form the combination, i.e., the characteristics of the claimed nature-based combination are compared to the characteristics of the components in their natural state.

[…] In accordance with this analysis, a product that is purified or isolated, for example, will be eligible when there is a resultant change in characteristics sufficient to show a marked difference from the product’s naturally occurring counterpart. If the claim recites a nature-based product limitation that does not exhibit markedly different characteristics, the claim is directed to a ‘‘product of nature’’ exception (a law of nature or naturally occurring phenomenon), and the claim will require further analysis to determine eligibility based on whether additional elements add significantly more to the exception.

In this case, an instantly claimed compound of at least one aliphatic aldehyde component, e.g., trans-2-hexenal and/or (E)-2-nonenal, with allyl isothiocyanate, is a naturally occurring compound. 
Applicants are directed to Funk Brothers Seed Company v. Kalo Inoculant Company, 76 USPQ 280, where claims were directed to a mixture of bacteria where the court noted on pages 281-282:


The same situation would appear to apply here, the isolated compounds (including compounds having the instantly claimed weight percentage of component (a)), e.g., at least one aliphatic aldehyde component, e.g., trans-2-hexenal and/or (E)-2-nonenal, with allyl isothiocyanate, as instantly claimed would be expected to retain their naturally occurring properties and/or function according to the handiwork of nature. For these reasons, claim 1 is directed to aliphatic aldehyde compounds are deemed to be directed to a judicial exception that does not have markedly different characteristics. Therefore, claims 1-11 that are directed to at least one aliphatic aldehyde component, e.g., 
Applicants have amended claim 1 to recite that “the at least one aliphatic aldehyde component and allyl isothiocyanate have a fractional inhibition concentration of about equal to or less than 0.5.” This limitation would only appear to affect the identity of the aliphatic aldehyde component, i.e., so long as a combination with a particular aliphatic aldehyde component has a fractional inhibition concentration of about equal to or less than 0.5 against apparently any single type of bacteria, claim 1 would encompass compositions with that particular aliphatic aldehyde. Furthermore, the recitation of this property does not appear to represent anything beyond what would exist in nature. As was the case in Funk Brothers, the fact that Applicant has observed that two particular components have particular effects or properties in combination only amounts to an observation of the handiwork of nature. Regardless, the claimed range of “about equal to or less than 0.5” would not necessarily be recognized by a person of ordinary skill in the art as being indicative of, for instance, synergy or unexpected results. Odds (Journal of Antimicrobial Chemotherapy 2003, 52, 1) teaches the following (See p.1, right column, second paragraph):

    PNG
    media_image1.png
    379
    680
    media_image1.png
    Greyscale

Accordingly, Odds teaches that the claimed range of fractional inhibition values corresponding to “no interaction” of greater than 0.5 is not substantially distinct from the range instantly recited of “about equal to or less than 0.5”. Applicant’s range is not precise relative to the cutoff cited noted above and would appear to be generic enough to cover values above 0.5 and below 0.5 so long as they would considered “about” 0.5. (See entire document).
	An analogous rationale applies to the limitation regarding weight percentages of the aliphatic aldehyde component, i.e., concentration or isolation would not be expected to alter the properties of a compound. While it may be the case that the composition having a particular weight percentage would be more useful than others in a given application (in the same that an 
The Instant Claims failure to recite substantially more than the judicial exception is particularly evident from the situation where the two components, for instance, have a fractional inhibition index (FIC) of 0.6-1.1 (Table 1, Specification on page 13, paragraph [0040] is evidence of “no interaction”) for a single type of bacteria. Regardless of whether the combination shows a fractional inhibition index of substantially less than 0.5 for any other types of bacteria, the Instant Claim would encompass any composition per se that meets the instantly claimed weight percentage limitation, which as discussed above is not necessarily considered substantially even when requiring severing of chemical bonds. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116-17, 106 USPQ2d 1972, 1978-79 (2013). In other words, the Instant Claims attempt to monopolize a particular judicial exception based on how the combination might behave in one particular application. 


To be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.

Furthermore, the Register states on page 74624:
The Supreme Court has identified a number of considerations for determining whether a claim with additional elements amounts to significantly more than the judicial exception itself. The following are examples of these considerations, which are not intended to be exclusive or limiting. Limitations that may be enough to qualify as ‘‘significantly more’’ when recited in a claim with a judicial exception include:

[…]
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;

In this situation, Instant Claim 1 merely recites at least one aliphatic aldehyde compounds, e.g., trans-2-hexenal and/or (E)-2-nonenal, at a particular weight concentration with allyl isothiocyanate, and therefore are not deemed to be significantly more than the judicial exception. 
For this reason, claims 1-11 are not deemed to represent ‘substantially more’ than the judicial exception.

Response to Arguments
Applicants argue that amended claim 1 requires that the claimed composition has more aliphatic aldehyde than allyl isothiocyanate, which is not found in nature in the claimed ranges. The upland wasabi of Kumagai and mustard of Zhao include more allyl isothiocyanate than trans-2-hexenal and (E)-2-nonenal. Further, Applicants argue that the claimed weight ranges of both aliphatic aldehyde and allyl isothiocyanate would change a vapor pressure of the composition, and thereby change the antimicrobial activity in the vapor phase. Furthermore, Applicants argue that one skilled in the art would recognize that changes in amounts of chemical components of a composition result in a change in vapor pressure of the composition due to Raoult's Law. As shown in the table provided in the reply filed 1/25/2021 on page 10, the vapor pressures for Trans-2-hexenal + allyl isothiocyanate and Trans-2-nonenal + allyl isothiocyanate of the present application are different from that of Kumagai and Zhao. Applicant argue that they have discovered that specific aliphatic aldehyde and allyl isothiocyanate weight ranges of the compositions - in amounts that are not found in nature - exhibit vapor phase synergy in inhibiting bacterial growth. The antimicrobial activity of the compositions disclosed in the present specification is not merely cumulative of an aliphatic aldehyde alone or allyl isothiocyanate alone. To further support this position, claim 1 has been further amended to recite ‘wherein the at least one aliphatic aldehyde component and allyl isothiocyanate have a fractional inhibition concentration of about equal to or less than 0.5.’ Support for the proposed amendments can be found in paragraph [0040] and Tables 1-5 of the application as filed. The fractional inhibition concentration of equal to or less than 0.5 demonstrates synergistic effects.

Applicant’s arguments have been fully considered but they are not persuasive, because Instant Application as disclosed does not provide one of ordinary skill sufficient evidence (data) to support that all of the at least one aliphatic aldehyde components having the claimed weight percentages and the claimed amount of allyl isothiocyanate would necessarily provide a fractional inhibition concentration of about equal to 
Applicants calculated vapor pressures using Raoult’s Law (P: vapor pressure of a composition) appear to be directed to pure mixtures of trans-2-hexenal or trans-2-nonenal with allyl isothiocyanate. However, Instant Claims are in open format since they recite the transitional phrase ‘comprising’ and would encompass each and every varied composition and range of claimed percentages thereof that meets the claimed limitations, wherein the structure and identity of an aliphatic aldehydes, e.g., trans-2-hexenal, with allyl isothiocyanate would be the same as found in nature regardless of their concentration. It is noted that vapor pressures for the volatile antimicrobial compositions are not recited in Instant Claims or in the Instant 


Conclusions
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/     Primary Examiner, Art Unit 1626